358 F.2d 305
Volney RIGHTER, as Executor of the Last Will and Testamentof Brewster Righter, Deceased, Appellant, StephenD. Fuller, Paul A. Fuller and MartinDavis, Plaintiffs,v.Arthur DILBERT and Samuel Dilbert, Appellees, AbrahamDilbert, Defendant.
No. 254, Docket 30127.
United States Court of Appeals Second Circuit.
Argued March 1, 1966.Decided March 22, 1966.

Thomas A. Shaw, Jr., Breed, Abbott & Morgan, New York City (Walter R. Shepard, James D. Zirin, New York City, on the brief), for appellant.
George H. Schwartz, Schwartz & Frank, New York City (Paul E. Gelbard, New York City, on the brief), for appellees.
Before LUMBARD, Chief Judge, KAUFMAN, Circuit Judge, and FEINBERG District Judge.1
PER CURIAM:


1
We affirm on Judge Weinfeld's opinion below, reported at 244 F. Supp. 196 (S.D.N.Y.1965).



1
 Sitting by designation